This case was argued and submitted with Ward County v. Balerud, ante, 173, 5 N.W.2d 425. The action grew out of another issue of funding bonds that were issued and delivered by Ward County in 1937. In this action, too, recovery is sought against the then county auditor, county treasurer, and county commissioners, and the surety on their official bonds on precisely the same grounds as in Ward County v. Balerud et al. Aside from dates and amounts, the allegations in the complaint are the same as in the other case. The same three *Page 186 
taxpayers filed the claim against the State Bonding Fund as in the Balerud Case. Here, too, demurrers were interposed as in the other case, and what is said in the decision in the other case is wholly applicable and determinative of the questions presented on appeal in this case.
The order appealed from is affirmed as to the appellants Pringle, Brey, Donnelly, Yuly, and Jacobsen; and it is reversed, and the action is ordered to be dismissed, as against the appellant State Bonding Fund.
BURR, Ch. J., and MORRIS, BURKE, and NUESSLE, JJ., concur.